Citation Nr: 1232868	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  11-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran had active duty service from June 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2012, the Board received additional evidence to support the Veteran's Motion to Advance on the Docket because of financial hardship without a waiver of initial RO consideration.  A governing regulation provides that when pertinent (emphasis added) evidence is submitted by an appellant without a waiver of RO consideration it must be referred to the RO for review and preparation of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304.  The July 2012 evidence is not pertinent to the Veteran's service connection for respiratory disability claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) show treatment for recurrent respiratory complaints and his postservice private treatment records show findings of bronchitis and COPD.  In his January 2011 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran reported that he was initially treated for bronchitis during active duty service in 1965 and approximately 6 months after discharge (in June 1968) by a civilian doctor.  

The Veteran has not been afforded a VA examination for his respiratory disability claims, identified as chronic bronchitis and COPD.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the evidence suggests that the Veteran has respiratory disability that had its onset in service, the "low threshold" standard as to when a VA examination to secure medical nexus opinion is necessary is met.

[Notably, the Veteran also claims that his COPD is the result of his exposure to herbicides during his active duty service in Southeast Asia.  In November 2008, in accordance with VA's Adjudication Manual, the Veteran was requested to provide the approximate dates, location, and nature of the alleged herbicide exposure.  In a December 2008 statement and during a June 2009 telephone conversation, he recalled spending less than a day in December 1966 in the Republic of Vietnam while waiting for a connecting flight to his duty assignment in Thailand.  In a March 2009 statement, the Veteran reported herbicide exposure while "guarding napalm bomb canisters" and cleaning planes which flew in South Vietnam combat missions and "were saturated with a slimy residue" during his active duty service with the 355 FMS (Field Maintenance Squadron), at Takhli Royal Air Base in Thailand from December 1966 to January 1968.  

In July 2010, the Joint Services Records Research Center (JSRRC) was requested to provide any information regarding flight logs for December 25 and 26, 1966 and any information regarding herbicide exposure by the Veteran's unit from December 25, 1966 to January 25, 1967.  The JSRRC responded that the available historical records do not document the departure or arrival of individual unit members or aircraft flight paths and flight logs and flight manifests were not considered permanent documents.  The JSRRC also responded that available historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Takhli Air Base, Thailand.  The JSRRC reviewed the Department of Defense listing of herbicide spray areas and test sites outside the Republic of Vietnam and Takhli is not a listed location.  

In an August 2010 Memorandum, a formal finding was made by the RO that there was insufficient information required to corroborate the allegation of herbicide exposure by the Veteran.  The Board concludes that VA has exhausted all reasonable means to verify the herbicide exposure alleged by the Veteran.  Therefore, no further assistance to the Veteran in verification of his alleged herbicide exposure is required.]

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should secure for the record copies of complete clinical records of all VA treatment that the Veteran has received for respiratory complaints since November 2008.  

2.  The RO should arrange for a respiratory diseases examination of the Veteran to determine the nature and likely etiology of all respiratory disabilities present.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran and review of his pertinent medical history, the examiner should provide an opinion that responds to the following questions: 

a)  Please identify (by medical diagnosis) each and every chronic respiratory disability found, including bronchitis and COPD. 

b)  As to each chronic respiratory disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's active service?  Specifically opine whether the bronchitis and COPD noted in the record is related to the Veteran's respiratory complaints in service (treatment for cough, sore throat and runny nose noted in 1965 service treatment records). 

All opinions are to be accompanied by a clear explanation of rationale, with reference to supporting evidence in the record (as indicated).  If the examiner finds that the requested medical opinion cannot be made without resort to speculation, the examiner must clearly explain the medical reasons for that conclusion.

3.  The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



